IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,825


EX PARTE CARLOS M. BUSH, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 35053-B IN THE 124TH DISTRICT COURT

FROM GREGG COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to five years' imprisonment. The Sixth Court of Appeals dismissed his
appeal for want of jurisdiction. Bush v. State, No. 06-07-00124-CR (Tex. App.-Texarkana, delivered 
July 31, 2007, no pet.).
	Applicant contends, among other things, that he was denied his right to appeal because
appellate counsel was not timely appointed. The trial court entered findings of fact and conclusions
of law, and recommended that we grant Applicant an out-of-time appeal. We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
in Cause No. 35053-B from the 124th Judicial District Court of Gregg County. Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had
been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.
	Applicant's remaining claim is dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).
Delivered: January 23, 2008
Do Not Publish